Title: The American Peace Commissioners to David Hartley, 17 July 1783
From: American Peace Commissioners
To: Hartley, David


          Sir,
            Passy, July 17th. 1783.
          We have the honour to inform you that we have just received from Congress their Ratification in due Form of the Provisional Articles of the 30th. of November 1782, and we are ready to exchange Ratifications with his Britannic Majesty’s Ministers as soon as may be.
          By the same Articles it is stipulated, that his Britannic Majesty shall with all convenient Speed, and without causing any Destruction or carrying away any Negroes or other Property of the American Inhabitants, withdraw all his Armies, Garrisons and Fleets from the United States and from every Port, Place & Harbour within the same. But, by Intelligence lately received from America, and by the inclosed Copies of Letters and Conferences between General Washington and Sir Guy Carleton, it appears that a considerable Number of Negroes belonging to the Citizens of the United States, have been carried off from New-York, contrary to the express Stipulation contained in the said Article. We have received from Congress their Instructions to represent this matter to you, and to request that speedy and effectual Measures be taken to render that Justice to the Parties interested which the true Intent and meaning of the Article in Question plainly dictates.
          We are also instructed to represent to you, that many of the British Debtors in America have in the Course of the War sustained such considerable and heavy Losses by the Operation of the British Arms in that Country, that a great Number of them have been rendered incapable of immediately satisfying those Debts: we refer it to the Justice and Equity of Great Britain, so far to amend the Article on this Subject, as that no Execution shall be issued on a Judgment to be obtained in any such Case but after the Expiration of three Years from the Date of the definitive Treaty of Peace. Congress also think it reasonable that such Part of the Interest which may have accrued on such Debts during the War shall not be payable, because all Intercourse between the two Countries, had, during that Period, become impracticable as well as improper, it does not appear just that Individuals in america should pay for Delays in payment which were occasioned by the civil and military Measures of Great Britain. In our Opinion the Interest of the Creditors as well as the Debitors requires that some Tenderness be shewn to the Latter, and that they should be allowed a little Time to acquire the Means of discharging Debts which in many Instances exceed the whole Amount of their Property.
          As it is necessary to ascertain an Epocha, for the Restitutions and Evacuations to be made, we propose that it be agreed, that his Britannic Majesty, shall cause to be evacuated the Posts of New-York, Penobscot and their Dependences, with all other Posts and Places in Possession of his Majesty’s Arms, within the United States, in the Space of three Months after the Signature of this definitive Treaty, or sooner if possible, excepting those Posts contiguous to the Water Line, mentioned in the fourth Proposition, and these shall be evacuated, when Congress shall give the Notice therein mentioned.
          We do ourselves the honour of making these Communications to you, Sir, that you may transmit them and the Papers accompanying them to your Court, and inform us of their Answer.
          We have the honour to be, / Sir, / Your most obedient and / most humble Servants
          John Adams.
            B Franklin
            John Jay
        